Phelps, J.
The record in this case presents a very clear case of injury without proof of such negligence as renders the defendant legally responsible. The plaintiff and defendant were passing in opposite directions through Orange street in the city of New Haven in the evening, both driving at modérate speed, apd in the exercise of such care as is ordinarily observed by drivers, and each on the proper side of the street. The street is twenty-six feet wide at the place of contact. Of that space eight feet on the side the defendant was driving was occupied by a standing team. He turned into the middle of the street only so far as was reasonably necessary to pass the standing wagon, and in so doing occupied two feet and four inches beyond the center line of the street. He did not discover the plaintiff’s vehicle until the instant of the collision. The plaintiff had the remainder of the street, ten feet and eight inches, which was double the room which he actually required.
Each party followed the rule which required him to keep to the right hand side of the way, and hut for the standing team no collision-would have occurred. The defendant had a right to pass that team, and if necessary for that purpose, to cross the center line of the street, provided he observed proper care in doing so, and saw that sufficient room was *561reserved for any team to pass in safety which might be coming from the opposite direction. He appears from the finding to have done his duty in this respect, and the facts disclose a case of misfortune and accident, without negligence or fault, in which the parties must respectively sustain the damage which happened to befall them.
We advise the Court 'of Common Pleas to render judgment for the defendant.
In this opinion the other judges concurred.